Opinion issued November 17, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00424-CV
———————————
darryl
armstrong,
Appellant
V.
jordan
reses supply company, llc, respironics, inc. a/k/a philips respironics, resmed corp.,
and vaughn medical equipment repair service, l.l.c., marcus d. thierry, nicole
baxter-thierry, individually and d/b/a joseph and company a/k/a joseph &
company a/k/a joseph & co., and joseph & company consulting, llc a/k/a
joseph & company llc and d/b/a joseph & company and joseph & co., Appellees

 

 
On
Appeal from the 268th District Court
Fort
Bend County, Texas

Trial
Court Cause No. 10DCV178015
 

 
MEMORANDUM OPINION
          Appellant, Darryl Armstrong, has neither established
indigence nor paid all the required fees. 
See Tex. R. App. P.
5 (requiring payment of fees in civil cases unless indigent), 20.1 (listing
requirements for establishing indigence); see also Tex. Gov’t Code Ann. §§ 51.207,
51.941(a) (Vernon 2005), § 101.041 (Vernon Supp. 2010) (listing fees in court of
appeals); Order Regarding Fees Charged in Civil Cases in the Supreme Court and
the Courts of Appeals and Before the Judicial Panel on Multidistrict
Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in Tex. R. App. P.
app. A § B(1)
(listing fees in court of appeals). 
After being notified that this appeal was subject to dismissal,
appellant did not adequately respond.  See
Tex. R. App. P. 5 (allowing
enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).
          We dismiss the appeal for nonpayment
of all required fees.  
          We dismiss any pending motions as
moot.
PER CURIAM
Panel
consists of Justices Keyes, Higley, and Massengale.